UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number0-11774 INVESTORS TITLE COMPANY (Exact name of registrant as specified in its charter) North Carolina 56-1110199 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 121 North Columbia Street Chapel Hill, North Carolina27514 (919) 968-2200 (Address and telephone number of principal executive office) Securities registered pursuant to section 12(b) of the Act: Name of each exchange on which registered: Common Stock, no par value The NASDAQ Stock Market LLC Rights to Purchase Series A Junior Participating Preferred Stock The NASDAQ Stock Market LLC Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes []No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[]Accelerated filer[X ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[X] The aggregate market value of the common shares held by non-affiliates was $88,896,707 based on the closing sales price on the NASDAQ Stock Market LLC on the last business day of the registrant's most recently completed second fiscal quarter (June 30, 2012). As of February 18, 2013, there were 2,038,968 common shares of the registrant outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of Investors Title Company’s definitive proxy statement for the Annual Meeting of Shareholders to be held May 15, 2013 are incorporated by reference in Part III hereof. SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K, as well as information included in future filings by the Company with the Securities and Exchange Commission and information contained in written material, press releases and oral statements issued by or on behalf of the Company, contains, or may contain, “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 that reflect management’s current outlook for future periods.These statements may be identified by the use of words such as "plan," "expect," "aim," "believe," "project," "anticipate," "intend," "estimate," "should," "could" and other expressions that indicate future events and trends. All statements that address expectations or projections about the future, including statements about the Company's strategy for growth, product and service development, market share position, claims, expenditures, financial results and cash requirements, are forward-looking statements. Without limitation, projected developments in the mortgage interest rate and overall economic environment set forth in “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Business Trends and Recent Conditions” constitute forward-looking statements.Forward-looking statements are based on certain assumptions and expectations of future events that are subject to a number of risks and uncertainties.For a description of factors that may cause actual results to differ materially from such forward-looking statements, see Item 1A, “Risk Factors” of this Annual Report on Form 10-K. Actual future results and trends may differ materially from historical results or those projected in any such forward-looking statements depending on a variety of factors, including, but not limited to, the following: · the level of real estate transactions, the level of mortgage origination volumes (including refinancing) and changes to the insurance requirements of the participants in the secondary mortgage market, and the effect of these factors on the demand for title insurance; · changes in general economic, business, and political conditions, including the performance of the financial and real estate markets; · compliance with government regulation, including pricing regulation, and significant changes to applicable regulations or in their application by regulators; · the possible inadequacy of provisions for claims to cover actual claim losses; · the incidence of fraud-related losses; · heightened regulatory scrutiny and investigations of the title insurance industry; · unanticipated adverse changes in securities markets, including interest rates, could result in material losses on the Company's investments; · the Company's dependence on key management personnel, the loss of whom could have a material adverse affect on the Company's business; · the Company’s ability to develop and offer products and services that meet changing industry standards in a timely and cost-effective manner; · statutory requirements applicable to the Company’s insurance subsidiaries which require them to maintain minimum levels of capital, surplus and reserves and restrict the amount of dividends that they may pay to the Company without prior regulatory approval; · a downgrade from a rating agency could result in a loss of underwriting business; · significant competition that the Company’s operating subsidiaries face; · the Company’s business is concentrated geographically in North Carolina, which comprises approximately 30.6% of our premiums written; and · other risks detailed elsewhere in this document and in the Company’s other filings with the SEC. These and other risks and uncertainties may be described from time to time in the Company's other reports and filings with the Securities and Exchange Commission.The Company is not under any obligation (and expressly disclaims any such obligation) and does not undertake to update or alter any forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made.You should consider the possibility that actual results may differ materially from our forward-looking statements. INVESTORS TITLE COMPANY AND SUBSIDIARIES TABLE OF CONTENTS PART I 4 ITEM 1. BUSINESS 4 EXECUTIVE OFFICERS OF THE COMPANY 9 ITEM 1A. RISK FACTORS 9 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 12 ITEM 4. MINE SAFETY DISCLOSURES 13 PART II 14 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 14 ITEM 6. SELECTED FINANCIAL DATA 15 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 55 ITEM 9A. CONTROLS AND PROCEDURES 55 ITEM 9B. OTHER INFORMATION 55 PART III 56 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 56 ITEM 11. EXECUTIVE COMPENSATION 56 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 56 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 56 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 56 PART IV 57 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 57 SIGNATURES 58 INDEX TO EXHIBITS 59 3 PART I ITEM 1.BUSINESS GENERAL Investors Title Company (the "Company") is a holding company that operates through its subsidiaries and was incorporated in the state of North Carolina in 1973.The Company became operational in 1976, when it acquired Investors Title Insurance Company ("ITIC"), which had itself been operating since 1972, as a wholly owned subsidiary under a plan of exchange of shares of common stock.In 1983, the Company acquired National Investors Title Insurance Company (“NITIC”), formerly Northeast Investors Title Insurance Company, which had itself been operating since 1973, as a wholly owned subsidiary under a plan of exchange of shares of common stock.The Company's executive offices are located at 121 North Columbia Street, Chapel Hill, North Carolina 27514 and its telephone number is (919) 968-2200.The Company maintains a website at www.invtitle.com. OVERVIEW OF THE BUSINESS The Company’s primary business activity, and its only reportable operating segment, is the issuance of residential and commercial title insurance through ITIC and NITIC.Additionally, the Company provides tax-deferred real propertyexchange services through its subsidiaries, Investors Title Exchange Corporation (“ITEC”) and Investors Title Accommodation Corporation (“ITAC”); investment management and trust services to individuals, trusts and other entities through its subsidiaries Investors Trust Company (“Investors Trust”) and Investors Capital Management Company (“ICMC”); and management services to title insurance agencies through its subsidiary, Investors Title Management Services (“ITMS”).See “Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations” and Note 13 of Notes to Consolidated Financial Statements in this Annual Report on Form 10-K for additional information related to the revenues, income and assets attributable to the Company's primary operating segment. Title Insurance Through its two wholly owned title underwriting subsidiaries, ITIC and NITIC, the Company underwrites title insurance for owners and mortgagees as a primary insurer.ITIC and NITIC offer primary title insurance coverage to owners and mortgagees of real estate and assumes reinsurance of title insurance risks from other title insurance companies. Title insurance protects against loss resulting from title defects affecting real property.The commitments and policies are predominantly issued using standard forms approved by the American Land Title Association (“ALTA”). Upon a real estate closing, the seller executes a deed to the new owner, and typically, the property is encumbered with a new mortgage.When real property is conveyed from one party to another, occasionally there is an undisclosed defect in the title or a mistake or omission in a prior deed, will or mortgage that may give a third party a legal claim against such property.If a claim is made against the title to real property, title insurance provides indemnification against insured defects. Numerous types of defects could jeopardize the property owner's or mortgagee’s interest in the property for which the policy may provide coverage.Such risks include title being vested in an individual or entity other than the insured, unmarketable title, lack of a right of access to the property, invalidity or unenforceability of the insured mortgage, or other defects, liens, or encumbrances against the property.Examples of common types of covered risks include defects arising from prior unsatisfied mortgages, tax liens or confirmed assessments, judgments attaching to the property or encumbrances against the property arising through easements, restrictions or other existing covenants.Title insurance also generally protects against deeds or mortgages that were forged or improperly acknowledged or delivered, that were executed by spouses without the other spouse’s signature or release of marital interest or that were conveyed by minors or incompetents. Title Insurance Policies. There are two basic types of title insurance policies - one for the mortgage lender and one for the real property owner.A lender often requires property owners to purchase title insurance to protect its position as a holder of a mortgage loan, but the lender's title insurance policy does not protect the property owner.The property owner has to purchase a separate owner's title insurance policy to protect his investment.The Company issues title insurance policies based on the search of public records.The title search documents the current status of title to the property. Insured Risk on Policies in Force. Generally, the amount of the insured risk or “face amount” of insurance under a title insurance policy is equal to the lesser of the purchase price or the fair market value of the insured property.If a claim is made against an insured property’s title, the insurer is responsible for paying the legal costs of eliminating covered title defects or defending the insured party against coveredtitle defects affecting the property.The insurer may choose to pay the policy limits to the insured or, if the loss is less than policy limits, the amount of the insured’s actual loss due to the title defect,at which time the insurer's duty to defend the claim and all other obligations of the insurer with respect to the claim are satisfied. 4 At any given time, the insurer's actual risk of monetary loss under outstanding policies is only a portion of the aggregate insured risk, or total face amount, of all policies in force.The lower risk results primarily from the reissuance of title insurance policies by other underwriters over time when the property is subsequently conveyed or refinanced.The coverage on a lender's title insurance policy is reduced and eventually terminated as the mortgage loan it secures is paid.An owner's policy is effective as long as the insured has an ownership interest in the property or has liability under warranties of title.Due to the variability of these factors, the aggregate contingent liability of a title underwriteron outstanding policies of the Company and its subsidiaries cannot be determined with precision. Losses and Reserves. While most other forms of insurance provide for the assumption of risk of loss arising from unforeseen events, title insurance is based upon a process of loss avoidance.Title insurance generally serves to protect the policyholder from the risk of loss from events that predate the issuance of the policy. Losses on policies typically occur when a title defect is not discovered during the examination and settlement process or upon the occurrence of certain hidden risks which cannot be determined from an accurate search of public land records. The maximum amount of liability under a title insurance policy is generally the face amount of the policy plus the cost of defending the insured’s title against an adverse claim and any inflation protection clause associated with the policy.Reserves for claim losses are established based upon known claims, as well asestimatedlosses incurred but not yet reported to the Company based upon historical experience and other factors. Title claims can often be complex, vary greatly in dollar amounts, are affected by economic and market conditions and may involve uncertainties as to ultimate exposure.Therefore, reserve estimates are subject to variability.For a more complete description of the Company’s reserves for claims, see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Annual Report on Form 10-K. Title Insurance Underwriting Operations.ITIC and NITIC issue title insurance through branch operations, or through partiallyowned or independent title insurance agents. The Company’s title insurance subsidiaries determine the terms and conditions upon which they will insure title to the real property according to their underwriting standards, policies and procedures. Title insurance premiums written reflect a one-time premium payment, with no recurring premiums. Generally, premiums for title insurance are recorded and recognized as revenue at the closing of the related transaction, when the earnings process is considered complete.When the policy is issued directly through a branch office, the premiums collected are retained by the Company.When the policy is issued through a title insurance agent, the agent retains a majority of the premium as a commission.Title insurance commissions earned by the Company's agents are recognized as expenses concurrently with premium recognition.The percentage of the premium retained by agents varies from region to region and is sometimes regulated by the states. For a description of the level of net premiums written by direct and agency operations, refer to “Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations.” Geographic Operations.ITIC was incorporated in North Carolina in 1972, and is licensed to write title insurance in 44 states and the District of Columbia.It currently writes title insurance in 20 states and the District of Columbia, primarily in the eastern half of theUnited States, and as a reinsurer for NITIC. NITIC was incorporated in South Carolina in 1973, and is licensed to write title insurance in 20 states and the District of Columbia.It currently writes title insurance as a primary insurer and as a reinsurer in the states of Texas and New York, and as a reinsurer for ITIC. Premiums from title insurance written on properties located in Texas and North Carolina represent the largest source of revenue for the title insurance segment.In North Carolina, ITIC primarilyissues title insurance commitments and policies through branch offices. In Texas and other states, title policies are primarily issued through issuing agents.For a description of the level of net premiums written geographically for significant states, refer to “Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations” in this Annual Report on Form 10-K. Each state license authorizing ITIC or NITIC to write title insurance must be renewed annually.These licenses are necessary for the companies to operate as a title insurer in each state in which they write premiums. Ratings.The Company’s title insurance subsidiaries are regularly assigned ratings by independent agencies designedto indicate their financial condition and/or their claims paying ability.The rating agencies determine ratings primarily by analyzing financial data. Reinsurance. The Company assumes and cedes reinsurance with other insurance companies in the normal course of business.Reinsurance is a contractual arrangement whereby one insurer assumes some or all of the risk exposure written by another insurer.Ceded reinsurance is comprised of excess of loss treaties, which protects the ceding insurer against losses over certain amounts. 5 In the ordinary course of business, ITIC and NITIC reinsure certain risks with other title insurers to limit their risk exposure and to comply with state insurance regulations.They also assume reinsurance for certain risks of other title insurers for which they receive additional income.For the last two years, revenues from reinsurance activities accounted for less than 1% of total premium volume. Exchange Services, Investment Management and Trust Services, and Management Services The Company’s other lines of business include services offered by wholly owned subsidiaries ITEC, ITAC, Investors Trust, ICMC, and ITMS. In 1988, the Company established ITEC to provide services in connection with tax-deferred exchanges of like-kind property pursuant to Section 1031 of the Internal Revenue Code.ITEC acts as an intermediary in tax-deferred exchanges of property held for productive use in a trade or business or for investments, and its income is derived from fees for handling exchange transactions and interest earned on client deposits held by the Company. ITAC provides services for accomplishing reverse exchanges when taxpayers decide to acquire replacement property before selling the relinquished property.The services provided by the Company’s exchange division, ITEC and ITAC, are pursuant to provisions in the Internal Revenue Code.From time to time, these laws are subject to review and changes, which may negatively affect the demand for tax-deferred exchanges in general, and consequently the revenues and profitability of the Company’s exchange division. Investors Trust and ICMC work together to provide investment management and trust services to individuals, companies, banks and trusts. ITMS offers various consulting and management services to provide clients with the technical expertise to start and successfully operate a title insurance agency. None of these subsidiaries is currently a reportable segment for which separate financial information is presented; instead, they are collectively included and reported in the category “All Other” in the Company’s financial statements. CYCLICALITY AND SEASONALITY Real estate activity, home sales and mortgage lending are cyclical in nature.Title insurance premiums are closely related to the level of real estate activity and the average price of real estate sales.The availability of funds to finance purchases directly affects real estate sales.Other factors include mortgage interest rates, consumer confidence, economic conditions, supply and demand and family income levels.The Company’s premiums in future periods are likely to fluctuate due to these and other factors which are beyond management’s control. Historically, the title insurance business tends to be seasonal as well as cyclical.Because home sales are typically strongest in periods of favorable weather, the first calendar quarter tends to have the lowest activity levels, while the spring and summer quarters tend to be more active.Refinance activity is generally less seasonal, but it is subject to interest rate fluctuations. MARKETING The Company markets its title insurance services to a broad range of customers in the residential and commercial market sectors of the real estate industry.Issuing agents are typically real estate attorneys or subsidiaries of community and regional mortgage lending institutions, depending on local customs and regulations and the Company’s marketing strategy in a particular territory. ITIC and NITIC strive to provide superior service to their customers and consider this an important factor in attracting and retaining customers.Branch and corporate personnel strive to develop new business and agency relationships to increase market share while ITIC's Commercial Services Division focuses on services provided to commercial clients. 6 REGULATION Title Insurance The Company is an insurance holding company and therefore it is subject to regulation in the states in which its insurance subsidiaries do business.These regulations, among others, require insurance holding companies to register and file certain reports, and require prior regulatory approval of the payment of dividends and other intercompany distributions or transfers. Title insurance companies are extensively regulated under applicable state laws.All states have requirements for admission to do business as an insurance company, including minimum levels of capital, surplus and reserves.State regulatory authorities monitor the stability and service of insurance companies and possess broad powers with respect to the licensing of title insurers and agents, approving rate schedules and policy forms, financial reporting and accounting practices, reserve requirements, investmentsand dividend restrictions, as well as examining and auditing title insurers.At December 31, 2012, both ITIC and NITIC met the statutory premium reserve requirements and the minimum capital and surplus requirements of the states in which they are licensed.A substantial portion of the assets of the Company’s title insurance subsidiaries consists of their portfolios of investment securities. Both of these subsidiaries are required by various state laws to maintain assets of a defined minimum quality and amount. The Company's insurance subsidiaries are subject to examination at any time by the insurance regulators in the states where they are licensed.These and other governmental authorities have the power to enforce state and federal laws to which the title insurance subsidiaries are subject. These authorities include, but are not limited to,the Consumer Financial Protection Bureau (“CFPB”), which enforces Real Estate Settlement Procedures Act (“RESPA”), the primary federal regulatory guidance covering the real estate settlement industry. The CFPB has the authority to identify and address, through regulation, unfair, deceptive and abusive practices in the mortgage industry and certain other settlement service industries. The CFPB has been given broad enforcement authority to impose civil penalties for violations of $5,000 per day for routine violations, $25,000 per day for knowing violations and $1,000,000 per day for reckless violations. On January 10, 2013, the CFPB released final rules requiring a lender to assess each borrower’s ability to meet the obligations of the prospective mortgage.Within this rule, there is also a provision that requires the lender to determine if the mortgage is a “Qualified Mortgage” and includes all fees paid to an affiliate of the lender in the points and fees calculation.The key features of a “Qualified Mortgage” are that it not have excessive upfront points and fees; does not have toxic loan features such as interest only, negative amortization or balloon payment provisions; and that there are limits on the borrower’s debt-to-income ratio.This rule could have an impact on certain agencies and could potentially reduce the amount of business the agencies are able to write on behalf of their affiliated lending institutions, potentially limiting the amount of business done with the agencies or lending institutions and lowering their premiums. The Company and its subsidiaries are not involved in mortgage lending.This new rule takes effect in January 2014. The CFPB has issued and may propose additional rules which could potentially impact the business of the Company.Further proposals to change regulations governing insurance holding companies and the title insurance industry are often introduced in Congress, in the state legislatures and before the various insurance regulatory agencies. The Company regularly monitors such proposals, but their likelihood and timing, and the impact they may have on the Company and its subsidiaries cannot be determined at this time. Any material change in the Company’s regulatory environment may have an adverse effect on its business. Exchange Services, Investment Management and Trust Services, and Management Services Exchange services are not federally regulated by any regulatory commission.ITEC and ITAC provide services pursuant to Internal Revenue Service regulations providing taxpayers a safe harbor by using a qualified intermediary to structure tax-deferred exchanges of property and using an exchange accommodation titleholder to hold property in reverse exchange transactions. Investors Trust is regulated by the North Carolina Commissioner of Banks.ICMC and ITMS are not regulated by any federal regulatory commission. COMPETITION The title insurance industry is highly competitive.The four largest title insurance companies typically maintain greater than eighty-five percent of the market for title insurance in the United States, with smaller “regional” companies holding the balance of the market.The number and size of competing companies varies in the respective geographic areas in which the Company conducts business.Key competitive factors in the title insurance industry are the financial strength and size of the insurer, timeliness and quality of service, price and expertise in certain transactions.Title insurance underwriters also compete for agents based upon service and commission levels.Some title insurers currently have greater financial resources, larger distribution networks and more extensive computerized databases of property records and related information than the Company.In addition, there are numerous industry-related regulations and statutes that set out conditions and requirements to conduct business.Changes to or the removal of such regulations and statutes could result in additional competition from alternative title insurance products or new entrants into the industry that could materially affect the Company's business operations and financial condition. 7 CUSTOMERS The Company is not dependent upon any single customer or a few customers, and the loss of any single customer would not have a material adverse effect on the Company. INVESTMENT POLICIES The Company and its subsidiaries derive a substantial portion of their income from investments in federal and municipal government securities and investment grade corporate bonds and equity securities.The Company’s investment policy is designed to maintain a high quality portfolio and maximize income.Some state laws impose restrictions upon the types and amounts of investments that can be made by the Company's insurance subsidiaries.The Company manages its investment portfolio via an affiliated entity.The securities in the Company’s portfolio are subject to economic conditions and normal market risks.The Company’s equity securities at December 31, 2012 and 2011 consisted of investments in various industry groups.There were not any significant investments in banks, trust or insurance companies at December 31, 2012.Short-term investments, which consist primarily of money market instruments and certificates of deposit which have an original maturity of one year or less, are carried at cost, which approximates fair value due to the short duration to maturity.In addition, at December 31, 2012 and 2011, the Company held investments that are accounted for using the equity method (see Note 1 of the Notes to the Consolidated Financial Statements in this Annual Report on Form 10-K.) See Note 3 of the Notes to the Consolidated Financial Statements in this Annual Report on Form 10-K for the major categories of investments, scheduled maturities, fair values of investment securities and earnings by category. ENVIRONMENTAL MATTERS The title insurance policies ITIC and NITIC currently issue exclude anyliability for environmental risks and contamination unless the Company issues a specific policy endorsement providing coverage for environmental liens recorded prior to the date of policy.The Company has not experienced and does not anticipate that it or its subsidiaries will incur any significant expenses related to environmental claims.In connection with tax-deferred exchanges of like-kind property, ITEC and ITAC may temporarily hold title to property pursuant to an accommodation titleholder agreement.In such situations, the person or entity for which title is being held must execute an indemnification agreement under which it agrees to indemnify ITEC or ITAC for any environmental or other claims which may arise as a result of the arrangement. EMPLOYEES The Company and its subsidiaries had 205 full-time employees and 7 part-time employees as of December 31, 2012.None of the employees are covered by any collective bargaining agreements.Management considers its relationship with its employees to be favorable. ADDITIONAL INFORMATION The Company’s internet address is www.invtitle.com. The contents of the Company’s website are not and shall not be deemed a part of this document or any other Securities and Exchange Commission filing.The Company makes available free of charge through its internet website its annual reports on Form 10-K, its quarterly reports on Form 10-Q, its current reports on Form 8-K, and all amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as soon as reasonably practicable after such materials are electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”), and also makes available the Section 16 reports on Forms 3, 4 and 5 of its insiders no later than the end of the business day following such filings.The information is free of charge and may be reviewed and downloaded from the website at any time.The public may read any material it has filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.The “Investor Relations” section of the Company’s website also includes its code of business conduct and ethics and the charters of the Audit, Compensation and Nominating Committees of its Board of Directors. 8 EXECUTIVE OFFICERS OF THE COMPANY Following is information regarding the executive officers of the Company as of February 26, 2013.Each officer is appointed at the annual meeting of the Board of Directors to serve until the next annual meeting of the Board or until his or her respective successor has been elected and qualified. Name Age Position with Registrant J. Allen Fine 78 Chief Executive Officer and Chairman of the Board James A. Fine, Jr. 50 President, Treasurer, Chief Financial Officer, Chief Accounting Officer and Director W. Morris Fine 46 Executive Vice President, Secretary and Director J. Allen Fine has been Chief Executive Officer and Chairman of the Board of the Company since its incorporation in 1973.Mr. Fine also served as President of the Company until May 1997.Mr. Fine is the father of James A. Fine, Jr., and W. Morris Fine. James A. Fine, Jr. was named Vice President of the Company in 1987.In 1997, he was named President and Treasurer and appointed as a Director of the Company.In 2002, he was appointed as Chief Financial Officer and Chief Accounting Officer.He is the son of J. Allen Fine and the brother of W. Morris Fine. W. Morris Fine was named Vice President of the Company in 1992.In 1993, he was named Treasurer of the Company and served in that capacity until 1997.In 1997, he was named Executive Vice President and Secretary of the Company.In 1999, he was appointed as a Director of the Company.W. Morris Fine is the son of J. Allen Fine and the brother of James A. Fine, Jr. ITEM 1A.RISK FACTORS The risk factors listed in this section and other factors noted herein could cause actual results to differ materially from those contained in any forward-looking statements or could result in a significant or material adverse effect on the Company’s results of operations. Adverse changes in real estate activity may negatively impact the Company’s results of operations and financial condition. The demand for the Company’s title insurance and other real estate transaction products and services varies over time and from year to year and is dependent upon, among other factors, the volume of commercial and residential real estate transactions and mortgage financing and refinancing transactions.The volume of these transactions has historically been influenced by factors such as the state of the overall economy, the average price level of real estate sales and the availability and pricing of mortgage financing.During an economic downturn or period of economic uncertainty, or when the availability of mortgage credit is limited or when mortgage interest rates are increasing, real estate activity typically declines. The cyclical nature of the Company’s business has caused volatility in revenue and profitability in the past and could do so in the future. Demand for title insurance also depends in part upon the requirement by mortgage lenders and other participants in the secondary mortgage market that title insurance policies be obtained on residential and commercial real property. The Company may experience material losses resulting from fraud, defalcation or misconduct. Fraud, defalcation and other misconduct by the Company’s agents, approved attorneys and employees are risks inherent in the Company’s business.Agents and approved attorneys typically handle large sums of money in trusts pursuant to the closing of real estate transactions.Misappropriation of funds by any of these parties could result in severe title claims.During the early years of the recent economic downturn, the Company experienced abnormally high losses for policies that were issued in 2006 and 2008 due to these factors.Continuation of challenging economic conditions or economic uncertainty could result in further abnormal loss experience from fraud, defalcation and misconduct. Adverse deviation from expected claims experience will result in lower net earnings. The Company’s net income is affected by the extent to which its actual claims experience differs from the assumptions used in establishing reserves for claims.Reserves for claims are established based on actuarial estimates of how much the Company will need to pay for reported claims, as well as claims which have been incurred but not yet reported.In addition, management considers factors such as the Company’s historical claims experience, case reserve estimates on reported claims, large claims and other relevant factors in determining loss provision rates and the aggregate recorded expected liability for claims. Due to the nature of the underlying risks and the high degree of uncertainty associated with the determination of reserves for claims, the Company cannot determine precisely the amounts which it will ultimately pay to settle its claims.Such amounts may vary from the estimated amounts, particularly when those payments may not occur until well into the future.To the extent that actual claims experience is less favorable than the underlying assumptions used in establishing such liabilities, the Company could be required to increase reserves.Since title claims are often complex with widely varying dollar loss potentials, the ultimate exposure is often uncertain.Therefore, reserve estimates are subject to variability.Unfavorable economic conditions can lead to an increase in title insurance claims due to higher levels of defaults and foreclosures upon insured properties.In addition, the Company may experience unexpected large losses periodically which require an increase in loss reserves. 9 Deterioration of economic and credit markets or economic uncertainty may cause a decline in the performance of the Company’s investments and could have a material adverse impact on net income. The Company and its subsidiaries derive a substantial portion of their income from short-term investments and investments in investment grade municipal and corporate bonds and equity securities. The Company’s investment policy is designed to balance the competing objectives of asset quality and investment income.Changes in general economic conditions, interest rates, activity levels in securities markets and other external factors could adversely affect the value of the Company’s investment portfolio and, in turn, the Company’s operating results and financial condition.In recent years, economic and credit market conditions have adversely affected the ability of some issuers of debt securities to repay their obligations and have affected the market values of the underlying securities.If the carrying value of the Company’s investments exceeds the fair value, and the decline in fair value is deemed to be other-than-temporary, the Company will be required to write down the value of its investments, which would negatively impact the Company’s results of operations and financial condition. The Company relies upon North Carolina for a significant portion of its premiums and profitability.Changes in the economic or regulatory environments in North Carolina could have an adverse impact on the Company. North Carolina is the largest source of premium revenue for the title insurance subsidiaries and, in 2012, represented approximately 30.6% of total premiums earned by the Company.A decrease in the level of real estate activity in North Carolina driven either by depressed economic conditions, changes in regulatory environments or other factors that could influence demand, could have a disproportionately negative impact on the Company’s financial results. The Company’s insurance subsidiaries are subject to complex government regulations.Changes in regulations may have an adverse effect on the Company’s results of operations. The Company’s title insurance subsidiaries are subject to extensive regulations that are intended to protect policyholders and consumers. The Consumer Financial Protection Bureau (“CFPB”), created by the Dodd-Frank Act, enforces the Real Estate Settlement Procedures Act (“RESPA”), the primary federal regulatory guidance covering the real estate settlement industry. The nature and extent of state regulations, which vary from state to state, typically involve, among other matters, licensing and renewal requirements and trade and marketing practices, including, but not limited to the following: ● licensing of insurers and agents; ● capital and surplus requirements; ● approval of premium rates for insurance; ● limitations on types and amounts of investments; ● limitations on the size of risks that may be insured by a single company; ● filing of annual and other reports with respect to financial condition; ● the amount of dividends and other payments made by insurance subsidiaries; ● establishing reserves; ● accounting and financing practices; ● deposits of securities for the benefit of policyholders; ● trade and marketing practices; ● regulation of insurance; ● approval of policy forms; and ● use of personal information. Insurance holding companies are subject to the regulation of intercompany transactions, changes in control and acquisitions, among others, by state regulators. The Company’s other businesses also operate within state and federal guidelines.Any changes in the regulatory environment could restrict its existing or future operations or make it more burdensome to conduct them. 10 Title insurance rate regulation could have an adverse impact on the Company’s results of operations. Rates for title insurance vary by state and are subject to extensive regulation.The process of implementing a rate change in most states involves pre-approval by the applicable state insurance regulator.This regulation could impact the Company’s ability to adjust prices in the face of rapidly changing market conditions, which could adversely affect results of operations. A downgrade from a rating agency could result in a loss of underwriting business. The competitive positions of title insurance companies rely partly on ratings of their financial strength and claims-paying ability issued by independent rating agencies.These ratings are periodically reviewed and may change from time to time.A significant downgrade in the ratings of either of the Company’s insurance subsidiaries could negatively impact its ability to compete for new business and retain existing business and maintain licenses necessary to operate as title insurance companies in various states. Competition affects the Company’s results of operations. The title insurance industry is highly competitive.Key competitive factors in the title insurance industry are quality of service, price within regulatory parameters, expertise, timeliness and the financial strength and size of the insurer.Title companies compete for premiums by choosing various distribution channels which may include company-owned operations and issuing agency relationships with attorneys, lenders, realtors, builders and other settlement service providers.Title insurance underwriters compete for agents on the basis of service, technology and commission levels.Some title insurers currently have greater financial resources, larger distribution networks and more extensive computerized databases of property records and information than the Company.The number and size of competing companies varies in the different geographic areas in which the Company operates.Competition among the major providers of title insurance or the acceptance of new alternatives to traditional title products by the marketplace could adversely affect the Company’s operations and financial condition. The Company may encounter difficulties managing technology changes, which could adversely affect its financial and operating results. Technological changes in the title insurance industry are driven by competitive factors and regulatory changes.Competition and technological advancements have resulted in faster information delivery and efficient, highly automated production processes.The inability of the Company to manage, develop and successfully implement new or existing technology could negatively impact profitability.Interruptions of services or unauthorized intrusions into the Company’s systems could corrupt or interfere with the transfer of data and negatively impact the Company’s operations and financial condition. The Company depends on its ability to attract and retain key personnel and agents, and its inability to do so could adversely affect its business. Competition for skilled and experienced personnel in the Company’s industry is high, and the success of the Company is substantially dependent on its ability to attract and retain such personnel.The Company may have difficulty hiring the necessary marketing and management personnel to support any future growth.The loss of a key employee or the failure of a key employee to perform could prevent the Company from realizing its growth potential.Also, the Company’s results of operations and financial condition could be adversely affected if it is unsuccessful in attracting and retaining new agents. Insurance regulations limit the ability of the Company’s insurance subsidiaries to pay dividends to the holding company. The Company is an insurance holding company and it has no substantial operations of its own.Its principal assets are investments in its operating subsidiaries.The Company’s ability to pay dividends and meet its obligations is dependent, among other factors, on the ability of its subsidiaries to pay dividends or repay intercompany loans.The Company’s insurance subsidiaries are subject to regulations that limit the amount of dividends, loans or advances they can make to the Company.The restriction on these amounts is based on the amount of the insurance subsidiaries’ unassigned surplus and net income, with certain adjustments.Additionally, these subsidiaries are required to maintain minimum amounts of capital, surplus and reserves.As of December 31, 2012, approximately $76,167,000 of consolidated stockholders’ equity represents the net assets of the Company’s subsidiaries that cannot be transferred in the form of dividends, loans or advances to the Company.In general, dividends in excess of prescribed limits are deemed “extraordinary” and require prior approval by the appropriate regulatory body.These dividend restrictions could limit the Company’s ability to pay dividends to its shareholders or fund growth opportunities. 11 Regulatory investigations of the title insurance industry by governmental entities could result in legislation that could adversely impact our results of operations. The title insurance industry is currently being scrutinized by both federaland state governmental agencies as to whetherinsurance codes of the various jurisdictions and the Real Estate Settlement Procedures Act and similar state, federal and foreign laws, among others,have been violated by our competitors.To date, the Company has not received any inquiries; however, the results of these inquiries could lead to further regulation which could adversely affect our results of operations. The Company may encounter difficulties managing growth, which could adversely affect its results. The Company’s future growth plans involve expansion into new geographic locations and further penetration in its established markets.Expansion into new markets may subject the Company to associated risks, such as the diversion of management’s attention and other risks related to establishing operations in new territories. Financial institution failures could adversely affect the Company. The Company has substantial deposits, including deposits that are owned by third parties with financial institutions. There is no guarantee the Company, whether through the Federal Deposit Insurance Corporation or otherwise, would recover the funds it has deposited should one or more of the financial institutions at which the Company maintains deposits fail. The Company could be adversely affected by the possible reform of government-sponsored enterprises. The federal government is currently in discussions regarding reform of The Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”).Fannie Mae and Freddie Mac often require the purchase of title insurance for home loans that they securitize.Changes to these entities could impact the entire mortgage loan process and as a result, could impact the demand for title insurance.The timing and results of reform are currently unknown; however, changes to these entities could adversely impact the Company and its results of operations. Certain provisions of the Company’s shareholder rights plan may deter or discourage a takeover of the Company. The Company has adopted a shareholders rights plan.The rights set forth in the plan are not intended to prevent a takeover of the Company, and we believe the rights would be beneficial to the Company and its shareholders in the event of negotiations with a potential acquirer.However, the shareholder rights plan could discourage transactions involving actual or potential changes of control, including transactions that may involve payment of a premium over prevailing market prices to the Company’s common shareholders. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2.PROPERTIES The Company owns two adjacent office buildings and property located on the corner of North Columbia and West Rosemary streets in Chapel Hill, North Carolina, which serve as the Company's corporate headquarters.The main building contains approximately 23,000 square feet and has on-site parking facilities.The Company's subsidiaries, principally ITIC and NITIC, lease office space in 32 locations throughout North Carolina, South Carolina, Texas and Nebraska.The Company believes that each of the office facilities occupied by the Company and its subsidiaries are in good condition, adequately insured and adequate for its present operations. ITEM 3.LEGAL PROCEEDINGS A class action lawsuit is pending in the United States District Court for the Southern District of West Virginia against several title insurance companies, including Investors Title Insurance Company, entitled Backel v. Fidelity National Title Insurance et al. (6:2008-CV-00181).The plaintiff in this case contends a lack of meaningful oversight by agencies with which title insurance rates are filed and approved.There are further allegations that the title insurance companies have conspired to fix title insurance rates.The plaintiffs seek monetary damages, including treble damages, as well as injunctive relief.Similar suits have been filed in other jurisdictions, several of which have already been dismissed. In West Virginia, the case has been placed on the inactive list pending the resolution of the bankruptcy of LandAmerica Financial Group, Inc.The Company believes that this case is without merit, and intends to vigorously defend against the allegations. At this stage in the litigation, the Company does not have the ability to make a reasonable range of estimates in regards to potential loss amounts, if any. 12 The Company and its subsidiaries are also involved in other legal proceedings that are incidental to their business. In the Company’s opinion, based on the present status of these proceedings, any potential liability of the Company or its subsidiaries with respect to these legal proceedings, will not, in the aggregate, be material to the Company’s consolidated financial condition or operations. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable 13 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Data and Dividends The Common Stock of the Company is traded under the symbol "ITIC" on the NASDAQ Stock Market LLC. The number of record holders of common stock at December 31, 2012 was 347.The number of record holders is based upon the actual number of holders registered on the books of the Company at such date and does not include holders of shares in “street name” or persons, partnerships, associations, corporations or other entities identified in security position listings maintained by securities depositories. The following table shows, for the periods indicated, the high and low sales prices of the Company’s Common Stock as reported on the NASDAQ Global Market, and cash dividends declared. High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ The Company paid cash dividends of $0.08 in the fourth quarter of 2012 and $0.07 per share in the first three quarters of 2012 and all four quarters of 2011, respectively. The Company’s current dividend policy anticipates the payment of quarterly dividends in the future.The declaration and payment of dividends will be in the discretion of the Board of Directors and will be dependent upon the Company’s future earnings, financial condition and capital requirements.The Company’s ability to pay dividends is also subject to certain regulatory restrictions on the payment of dividends by its insurance subsidiaries as described in the “Liquidity and Capital Resources” section of “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and Note 2 to the Consolidated Financial Statements included in Item 8 of this Form 10-K. The following table provides information about purchases by the Company (and all affiliated purchasers) during the quarter ended December 31, 2012 of equity securities that are registered by the Company pursuant to Section 12 of the Exchange Act: Issuer Purchases of Equity Securities Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plan Maximum Number of Shares that May Yet Be Purchased Under the
